Title: To George Washington from William Hull, 28 January 1791
From: Hull, William
To: Washington, George



Sir
Newton [Mass.] 28th Jany 1791

  Soon after your appointment to the Presidency of the United States, I took the liberty of informing you, that I should be willing to serve my country in any public office, in which I could be usefull—By the newspapers, I perceive Congress is about laying an excise on distilled Spirits &c.—altho’ I have not been informed,

what will be the mode of collection, yet as there are a Number of distillerys in the County of Middlesex, as I live in a convenient Situation to exercise the Office of Collector for this County, I now only suggest, that I should be happy in such an appointment, provided such an officer is created by the Law—The present State Collector for the County of Middlesex, is Mr Henley of Charleston, a Gentleman between Seventy and eighty years of age—I know nothing against him, but the advanced period of his life—I shall not trouble you with Solicitations from others, or any kind of recommendations—It is well known to you, whether I deserve the public confidence or not. With every wish for your Happiness, I have the honor to be your most obedt Servt

William Hull

